DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
“it” in claim 1 should be replaced with –the elongated gas wand—for clarity of what it is referring back to.
All instances of “which” should be replaced with the elements they refer to for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “wherein the support comprises two vertical members”. It is unclear how the support comprises both the vertical post of claim 3 and two vertical members. It appears applicants supports are posts 28. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2014/0305040) in view of Steward (US 8925246) and Joaquin (US 2011/0094154).
For claim 1, Hall teaches an agricultural system for distributing gas to a plant set having one or more plants (abstract and figs.), comprising 
at least two supports (20, fig. 5) adapted to be placed adjacent the plant set (see fig. 5), each support including a mesh panel (12, 12a) disposed adjacent to the plant set (fig. 5), the mesh panel having at least three mesh apertures (see 12, 12a, fig. 5)
at least one elongated gas wand (23, fig. 5/6) having a predetermined length (23, fig. 5) such that it engages two supports so that it is supported, adjustably with respect to height, adjacent the plant set (fig. 5, 43, para 0038, para 0042, gas valve 62 and connector 62a on frame 23 or platform 40),
the at least one gas emission wand having a tubular body with a gas transmission lumen (61,  Figure 6: Paragraph O041, lines 3-4) and at least one gas emitter element (60 Figure 6) disposed on or in the body for egress of gas from the gas transmission lumen to the environment adjacent the plant set;

Hall is silent about the mesh panel so that a plane of the mesh panel is parallel to a major vertical axis of the plant set, the mesh panel having at least 3 vertically oriented mesh apertures, the elongated gas wand being movable and removable, such that it engages two separate mesh panels of the at least two supports so that it is supported, adjustably with respect to height, substantially horizontally, adjacent the plant set.
Steward teaches an agricultural system for growing plants (abstract and figs.) including supports (end vertical wire of 20); a mesh panel (28) so that a plane of the mesh panel is parallel to a major vertical axis of the plant set (see fig. 5), the mesh panel having at least 3 vertically oriented mesh apertures (see fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make growing system of Hall include vertical mesh panels, as taught by Steward, in order to support and trellis growing plants for optimum plant growth and production.
Joaquin teaches an agricultural system for growing plants (abstract and figs.) including an elongated nutrient wand (12) being movable and removable (para 0035, 0036), and a mesh panel (10) such that the wand engages two separate mesh panels sections so that it is supported, adjustably with respect to height, substantially horizontally, adjacent the plant set (see fig. 1, 12 is held horizontally within the mesh and supported by the mesh, can be moved to various locations of the mesh), whereby the wand may be selectively placed in one mesh aperture of each of the two mesh sections to adjust the horizontal height of the gas wand (see fig. 1, para 0035, 0036, wand 12 is movable with respect to mesh 10).

For claim 2, Hall as modified the Steward and Joaquin further teaches wherein the gas is C02 (para 0041 of Hall), and wherein the plant set consists of Cannabis (para 0038 of Hall).
For claim 3, Hall as modified the Steward and Joaquin further teaches wherein each support further comprises at least one vertical post member (20 of Hall) adapted to be placed on or in soil (20 can be place on or in soil or wherever a user wants) and a coupled to the mesh panel of at least one support (coupled or attached to 12 of Hall or 28 of Hall as modified by Steward).
For claim 4, Hall as modified the Steward and Joaquin further teaches wherein the support comprises two vertical members (20 of Hall) and wherein the mesh panel is coupled to two vertical members and is disposed between the two vertical members to which the mesh panel is coupled to (12, 12a of Hall fig. 5, further see fig. 5 of Steward mesh between two side vertical supports).
For claim 5, Hall as modified the Steward and Joaquin further teaches wherein there are three or more supports spaced around the plant set (as best understood, at least 3 supports 20 of Hall).
For claim 6, Hall as modified the Steward and Joaquin further teaches wherein there are a plurality of gas wands (multiple wands 23 of Hall, figs. 5-6), the wands being selectively coupleable and held horizontally to two of the at least two supports to adjust the amount and orientation of gas distribution to the plant set (figs. 5-6 of Hall, as modified above with Steward and Joaquin).
For claim 7, Hall as modified the Steward and Joaquin is silent about (figs. 5-6 of Hall are silent about) wherein the gas wand comprises a plurality of elongated body modules, the modules being 
The embodiment shown in Figure 2 teaches, the gas wand comprising a plurality of elongated body modules (See annotated Figure 2 below reference A) the modules being connectible and disconnectible to each other (Paragraph [0025], lines 1-4) to adjust the length of the gas wand, each body module having a body member having connectible ends (27) and a central lumen (23c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed in Figures 5/6 of Hall and have the gas wand comprise of a plurality of elongated body modules, the modules being connectible and disconnectible to each other to adjust the length of the gas wand, each body module having a body member having connectible ends and a central lumen as taught by the embodiment in Figure 2 so that in can be shipped in a small container (Paragraph [0025], lines 6-8).
For claim 8, Hall as modified the Steward and Joaquin further teaches wherein the gas emitter element (60, fig. 6 of Hall) is an aperture in the gas wand body (para 0041 of Hall).
For claim 10, Hall as modified the Steward and Joaquin further teaches wherein the gas wand has a gas supply connector (62, fig. 6 of Hall) disposed at one end which is adapted to be connected to a gas supply (para 0041 of Hall).
For claim 11, Hall as modified the Steward and Joaquin is silent about (figs. 5-6 of Hall are silent about) wherein the gas wand has a support connector at one end which is adapted to couple and de-couple to the at least one support.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed in Figures 5/6 of Hall and have the gas wand comprise a support connector disposed at one end which is adapted to couple and de-couple the at least one support as taught by the embodiment in Figure 2 so that it can be taken apart to be shipped in a small container (Paragraph [0025], lines 6-8).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hall as modified by Steward and Joaquin, as applied to claim 1 above, in further view of Goble (WO 201836876, previously cited).
For claim 9, Hall as modified by Steward and Joaquin is silent about wherein the gas emitter element is a nozzle connected to the gas wand body.
Goble teaches an agricultural system for distributing a gas to a plant set (abstract and figs.) including a gas emitter element that is a nozzle (nozzle on the end of the gas line as seen in fig. 10c) connected to the gas wand (see fig. 10c).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the wand of Hall as modified by Steward and Joaquin, such that it includes a nozzle at the end, as taught by Goble, in order to direct the flow of gas in a specific direction or to a specific plant location.

Response to Arguments


Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record is noted because it refers to gas emission for plant growing systems and/or mesh trellising systems for plants.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619